Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-13-00481-CR

                                Terry Shawn LINVILLE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the 66th Judicial District Court, Hill County, Texas
                                 Trial Court No. 37,777
                  Honorable F.B. (Bob) McGregor, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

      SIGNED December 11, 2013.


                                             _________________________________
                                             Catherine Stone, Chief Justice